SUMMARY ORDER
Jesús Aguilera, pro se, appeals from a judgment of the United States District Court for the Western District of New *650York (Schroeder, M.J.), granting summary judgment in favor of the defendants in Aguilera’s civil rights complaint brought under 42 U.S.C. § 1983. We assume the parties’ familiarity with the facts.
Upon review of the record and the applicable law', we affirm largely for the reasons stated by the District Court, although we note that the record before us does not folly explain why almost three years passed before the plaintiff could be transferred from involuntary protective custody at one institution to the general population at another institution. In addition, we decline to address claims not raised before the District Court.
Accordingly, the judgment of the District Court is hereby AFFIRMED.